DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 01/27/2021.
Claims 1, 3-11 and 13-22 are pending of which claims 1 and 11 are the base independent claims.
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the system of “Mediatek’149” fails to show or merely suggest “receiving, by the first device, indication information from the second device so that the first device is able to divide the time-frequency resources into a first time-frequency resource and/or a second time-frequency resource” as recited by applicant on page “10 of 12”.
In response, the examiner respectfully disagrees because in this case, the system of “Mediatek’149” explicitly teaches the above limitation.
Mediatek’149 teaches, see page 1, 2. Discussion, URLL transmission …Embb transmission, the dynamic resource sharing between URLLC and Embb will require scheduling of URLLC service in one or two eMBB symbols by  to the eMBB user(s) as first device of the presence of URLLC puncturing… so that eMBB UES to detect the puncturing on the eMBB resources, see 2.1, gNode-B as the second device will schedule re-transmission of the punctured area and may also need to signal to the UE as first device that CBs retransmitted due to puncturing…, thus the scheduling for puncturing the EMBB data represents the indication information to divide resources in resources used to transmit URLLC traffic by puncturing and resource used to transmit non-punctured eMBB traffic, see fig.2, see also fig.4, which shows puncturing of resources, (i.e. receiving, by the first device, indication information from the second device so that the first device is able to divide the time-frequency resources into a first time-frequency resource and/or a second time-frequency resource). Thus the claimed limitation is met. 

Regarding claim 1, the applicant alleged that the system of “Mediatek’149” fails to show or merely suggest “wherein the indication information comprises at least one of scheduling unit identification information, code block (CB) identification information and CB group identification information, or location information of a punctured area” as recited by applicant on page “10 of 12”.


Mediatek’149 teaches, see page 1, 2. Discussion, URLL transmission …Embb transmission, the dynamic resource sharing between URLLC and Embb will require scheduling of URLLC service in one or two eMBB symbols by puncturing ongoing eMBB transmission…using a physical channels to be used to signal to the eMBB user(s) as first device of the presence of URLLC puncturing… so that eMBB UES to detect the puncturing on the eMBB resources, see 2.1, gNode-B as the second device will schedule re-transmission of the punctured area and may also need to signal to the UE as first device that CBs retransmitted due to puncturing, 2.2, the idea of the CRC CB is to embed information in the CRC mask that can be used by the UE to distinguish between CBs that were punctured and CBs which were received in error…, see fig.2 & see page 3, thus the indication information include at least code block identification information(i.e. wherein the indication information comprises at least one of scheduling unit identification information, code block (CB) identification information and CB group identification information, or location information of a punctured area). Thus, the claimed limitation is met.

regarding claims 3-10 and 13-22, the same argument as independent claim  1 is also applied to claims 3-10 and 13-22 since claims 3-10 and 13-22 are each depend either directly or indirectly from independent claim 1 as discussed above.
In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mediatek (3gpp TSG RAN WG1 meeting #87, title: URLL and Embb DL multiplexing using CRC, R1-161249).
Regarding claim 1, Mediatek’149 discloses a data transmission method, the method comprising: 
see page 1, 2. Discussion, the dynamic resource sharing between URLLC and Embb, see fig.2) ; 
receiving, by the first device, indication information from the second device so that the first device is able to divide the time-frequency resources into a first time-frequency resource and/or a second time-frequency resource(see page 1, 2. Discussion, URLL transmission …Embb transmission, the dynamic resource sharing between URLLC and Embb will require scheduling of URLLC service in one or two eMBB symbols by puncturing ongoing Embb transmission, thus the scheduling for puncturing the EMBB data represents the indication information to divide resources in resources used to transmit URLLC traffic by puncturing and resource used to transmit non-punctured Embb traffic, see fig.2); and
determining, by the first device, a manner of sending feedback information of data carried on the first time-frequency resource to the second device and/or a manner of sending feedback information of data carried on the second time-frequency resource to the second device (see page 3, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly and the UE detects that one of the CB was missed due poor channel condition, it will sends a NACK and the Node-B will proceed with retransmission, thus different manners for feedback are determined for the transmission on the two types of resources), wherein the indication information comprises at least one of scheduling unit identification information, code block (CB) identification information and CB group identification information, or location information of a punctured area (see page 1, 2. Discussion, URLL transmission …Embb transmission, the dynamic resource sharing between URLLC and Embb will require scheduling of URLLC service in one or two eMBB symbols by puncturing ongoing eMBB transmission…using a physical channels to be used to signal to the eMBB user(s) as first device of the presence of URLLC puncturing… so that eMBB UES to detect the puncturing on the eMBB resources, see 2.1, gNode-B as the second device will schedule re-transmission of the punctured area and may also need to signal to the UE as first device that CBs retransmitted due to puncturing, 2.2, the idea of the CRC CB is to embed information in the CRC mask that can be used by the UE to distinguish between CBs that were punctured and CBs which were received in error…, see fig.2 & see page 3, thus the indication information include at least code block identification information, see fig.2 & see page 3, which discusses identify the punctured CBs area CB #3). 
see fig.2, time slot associated with eMBB, see fig.4), and wherein a time-frequency resource other than the first time-frequency resource is the second time-frequency resource (see fig.2, which shows time slot associated with URLLC as second time resource, see fig.4). 
Regarding claim 4, Mediatek’149 discloses wherein at least one scheduling unit belongs to the first time-frequency resource when an intersection between the at least one scheduling unit and the punctured area occurs, or wherein at least one CB belongs to the first time-frequency resource when an intersection between a time-frequency resource of the at least one CB and the punctured area occurs, or (due to or language, only one of them is being considered) wherein at least one CB group belongs to the first time-frequency resource when an intersection between a time-frequency resource of the at least one CB group and the punctured area occurs (see fig.4, which shows CB groups belongs to Embb slot when intersection between time slot resource of CB group and punctured URLLC area occurs). 
Regarding claim 5, Mediatek’149 discloses skipping, by the first device, sending the feedback information of the data carried on the first time-see fig.2 & page 3, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly, this allows the Node-B to know all non-punctured CBS were received correctly, thus no feedback is sent for non-punctured resources, i.e. the feedback is skipped). 
Regarding claim 6, Mediatek’149 discloses comprising sending, by the first device, feedback information of a first CB in the data carried on the first time-frequency resource to the second device (see fig.2 & see page 2, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly and the UE detects that one of the CB was missed due poor channel condition) , wherein the first device determines the first CB according to a preset rule, and wherein the first CB is a part or all of the data on the first time-frequency resource (see fig.2,which shows CB#0-6 in a group of which shows UE determine CBs including at a first are decoded, thus using preset sequence 0-6). 
Regarding claim 7, Mediatek’149 discloses sending, by the first device, the feedback information of the data carried on the second time-frequency resource to the second device (see page 3, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly and the UE detects that one of the CB was missed due poor channel condition, it will sends a NACK and the Node-B will proceed with retransmission, thus feedback for data  on the second time resource, i.e. non puncture Embb data). 
Regarding claim 8, Mediatek’149 discloses sending, by the first device, the feedback information of the data carried on the second time-frequency resource to the second device when the first device does not send the feedback information of the data carried on the first time-frequency resource to the second device, wherein sending the feedback information comprises sending a decoding status of a CB on the second time-frequency resource to the second device and sending an acknowledgement to the second device when all CBs are correctly decoded, or (due to or alternative language, only one of them is being considered) sending a negative acknowledgement to the second device when at least one of the CBs is incorrectly decoded; or sending a decoding status of a CB on the second time-frequency resource to the second device and sending an acknowledgement to the second device for a CB that is correctly decoded, or sending a negative acknowledgement to the second device for a CB that is incorrectly decoded (see page, it will NACK when the UE detect that one or more CB was missing, see fig.3). 
due to or language, only one of them is being considered) sending a decoding status of a CB group on the second time-frequency resource to the second device and sending an acknowledgement to the second device for a CB group that is correctly decoded, or sending a negative acknowledgement to the second device for a CB group that is incorrectly decoded (see fig.3 & see page 3, which shows and discusses it will send NACK a NACK for full transmission when the UE that one of the CB was missing). 
Regarding claim 10, Mediatek’149 discloses sending, to the second device, the feedback information of the data carried on the second time-frequency resource when sending the feedback information of a first CB in the data carried on the first time-frequency resource to the second device, wherein sending feedback information comprises sending decoding statuses of a CB on the second time-frequency resource and the first CB to the second device and sending an acknowledgement to the second device when all CBs on the second time-frequency due to or language, only one of them is being considered) sending decoding statuses of a CB on the second time-frequency resource and the first CB to the second device and sending an acknowledgement to the second device when the first CB is correctly decoded, or sending a negative acknowledgement to the second device when the first CB is incorrectly decoded, or sending an acknowledgement to the second device when all CBs on the second time-frequency resource are correctly decoded, or sending a negative acknowledgement to the second device when at least one of the CB on the second time-frequency resource is incorrectly decoded; or sending decoding statuses of a CB on the second time-frequency resource and the first CB to the second device, and sending an acknowledgement to the second device for a CB that is correctly decoded in the CB on the second time-frequency resource and the first CB, or sending a negative acknowledgement to the second device for a CB that is incorrectly decoded in the CB on the second time-frequency resource and the first CB(see fig.3 & see page 3, which shows and discusses it will send NACK a NACK for full transmission when the UE that one of the CB was missing). 
due to or alternative language, only one of them is being considered) sending a negative acknowledgement to the second device for a CB group that is incorrectly decoded( see 2.2,  page 3, mask will need to be applied per groups of CBs, where when the UE detects that one of the CB was missing due poor channel condition as incorrectly decode, it will send a NACK, see 2.1, page 2, which discusses the UE will send a NACK for the resources/ group that were punctured…where gNode-B may also need signal to the UE that the CBs/group retransmitted due to puncturing, thus the UE will send a NACK for resources/CBs as group that incorrectly decode causes  gNode-B to re-transmit CBs as group).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 11 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable Mediatek (3gpp TSG RAN WG1 meeting #87, title: URLL and Embb DL multiplexing using CRC, R1-161249) and further in view of Li et al (US 2018/0175989) claiming benefit to and fully supported by provisionally filed number 62,435,0208 filed Dec. 15, 2016.
Regarding claim 11, Mediatek’149 discloses first device comprising:
receiving, by a first device, data from a second device, wherein the data is carried on time-frequency resources(see page 1, 2. Discussion, the dynamic resource sharing between URLLC and Embb, see fig.2); 
receiving, by the first device, indication information from the second device so that the first device is able to divide the time-frequency resources into a first time-frequency resource and/or a second time-frequency resource(see page 1, 2. Discussion, URLL transmission …Embb transmission, the dynamic resource sharing between URLLC and Embb will require scheduling of URLLC service in one or two eMBB symbols by puncturing ongoing Embb transmission, thus the scheduling for puncturing the EMBB data represents the indication information to divide resources in resources used to transmit URLLC traffic by puncturing and resource used to transmit non-punctured Embb traffic, see fig.2); and
determining, by the first device, a manner of sending feedback information of data carried on the first time-frequency resource to the second device and/or a manner of sending feedback information of data carried on the second time-frequency resource to the second device (see page 3, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly and the UE detects that one of the CB was missed due poor channel condition, it will sends a NACK and the Node-B will proceed with retransmission, thus different manners for feedback are determined for the transmission on the two types of resources), wherein the indication information comprises at least one of scheduling unit identification information, code block (CB) identification information and CB group identification information, or location information of a punctured area (see page 1, 2. Discussion, URLL transmission …Embb transmission, the dynamic resource sharing between URLLC and Embb will require scheduling of URLLC service in one or two eMBB symbols by puncturing ongoing eMBB transmission…using a physical channels to be used to signal to the eMBB user(s) as first device of the presence of URLLC puncturing… so that eMBB UES to detect the puncturing on the eMBB resources, see 2.1, gNode-B as the second device will schedule re-transmission of the signal to the UE as first device that CBs retransmitted due to puncturing, 2.2, the idea of the CRC CB is to embed information in the CRC mask that can be used by the UE to distinguish between CBs that were punctured and CBs which were received in error…, see fig.2 & see page 3, thus the indication information include at least code block identification information, see fig.2 & see page 3, which discusses identify the punctured CBs area CB #3). 
As discussed above, although Mediatek’149 discloses receiving, by a first device, data from a second device, wherein the data is carried on time-frequency resources(see page 1, 2. Discussion, the dynamic resource sharing between URLLC and Embb, see fig.2), Mediatek’149 does not explicitly show the use of “a processor; and a non-transitory memory storing programming for execution by the processor, the programming including instructions for” as required by present claimed invention.  However, including “a processor; and a non-transitory memory storing programming for execution by the processor, the programming including instructions for” would have been obvious to one having ordinary skill in the art as evidenced by Li’989.
In particular, in the same field of endeavor, Li’989 teaches the use of a processor (see fig.3, which shows processor 359); and a non-transitory memory see fig.3, which shows memory 360, see claim 19, see fig.4-10).
In view of the above, having the system of Mediatek’149 and then given the well-established teaching of Li’989it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mediatek’149 to include “a processor; and a non-transitory memory storing programming for execution by the processor, the programming including instructions for” as taught by Li’989 since Li’989  stated in para.0004+ that such a modification would provide an improved system that may be applicate to 5g and to other multi-access technologies.
Regarding claim 13, Mediatek’149 discloses wherein the first device calculates the first time-frequency resource based on the location information of the punctured area (see fig.2, time slot associated with eMBB, see fig.4), and wherein a time-frequency resource other than the first time-frequency resource is the second time-frequency resource (see fig.2, which shows time slot associated with URLLC as second time resource, see fig.4). 
Regarding claim 14, Mediatek’149 discloses wherein at least one scheduling unit belongs to the first time-frequency resource when an intersection between the at least one scheduling unit and the punctured area occurs, or wherein or (due to or language, only one of them is being considered) wherein at least one CB group belongs to the first time-frequency resource when an intersection between a time-frequency resource of the at least one CB group and the punctured area occurs (see fig.4, which shows CB groups belongs to Embb slot when intersection between time slot resource of CB group and punctured URLLC area occurs). 
Regarding claim 15, Mediatek’149 discloses skipping, by the first device, sending the feedback information of the data carried on the first time-frequency resource to the second device(see fig.2 & page 3, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly, this allows the Node-B to know all non-punctured CBS were received correctly, thus no feedback is sent for non-punctured resources, i.e. the feedback is skipped). 
Regarding claim 16, Mediatek’149 discloses comprising sending, by the first device, feedback information of a first CB in the data carried on the first time-frequency resource to the second device (see fig.2 & see page 2, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly and the UE detects that one of the CB was missed due poor channel condition) , wherein the first device determines the first CB according to a preset rule, and wherein the first CB is a part or all of the data on the first time-frequency resource (see fig.2,which shows CB#0-6 in a group of which shows UE determine CBs including at a first are decoded, thus using preset sequence 0-6). 
Regarding claim 17, Mediatek’149 discloses sending, by the first device, the feedback information of the data carried on the second time-frequency resource to the second device (see page 3, the user still sends an ACK if punctured is detected and remaining CBs are decoded correctly and the UE detects that one of the CB was missed due poor channel condition, it will sends a NACK and the Node-B will proceed with retransmission, thus feedback for data  on the second time resource, i.e. non puncture Embb data). 
Regarding claim 18, Mediatek’149 discloses sending, by the first device, the feedback information of the data carried on the second time-frequency resource to the second device when the first device does not send the feedback information of the data carried on the first time-frequency resource to the second device, wherein sending the feedback information comprises sending a decoding status of a CB on the second time-frequency resource to the second device and see page, it will send NACK when the UE detect that one or more CB was missing, see fig.3). 
Regarding claim 19, Mediatek’149 discloses sending a decoding status of a CB group to the second device on the second time-frequency resource when the first device does not send the feedback information of the data carried on the first time-frequency resource to the second device and sending an acknowledgement to the second device when all CB groups are correctly decoded, or sending a negative acknowledgement to the second device when at least one of the CB groups is incorrectly decoded; or (due to or language, only one of them is being considered) sending a decoding status of a CB group on the second time-frequency resource to the second device and sending an acknowledgement to the second device for a CB group that is correctly decoded, or sending a negative acknowledgement to the second device for a CB group that is incorrectly decoded see fig.3 & see page 3, which shows and discusses it will send NACK a NACK for full transmission when the UE that one of the CB was missing). 
Regarding claim 20, Mediatek’149 discloses sending, to the second device, the feedback information of the data carried on the second time-frequency resource when sending the feedback information of a first CB in the data carried on the first time-frequency resource to the second device, wherein sending feedback information comprises sending decoding statuses of a CB on the second time-frequency resource and the first CB to the second device and sending an acknowledgement to the second device when all CBs on the second time-frequency resource and the first CB are correctly decoded, or sending a negative acknowledgement to the second device when at least one of the CBs on the second time-frequency resource or the first CB is incorrectly decoded; or(due to or language, only one of them is being considered) sending decoding statuses of a CB on the second time-frequency resource and the first CB to the second device and sending an acknowledgement to the second device when the first CB is correctly decoded, or sending a negative acknowledgement to the second device when the first CB is incorrectly decoded, or sending an acknowledgement to the second device when all CBs on the second time-frequency resource are correctly decoded, or sending a negative acknowledgement to the second device when at least one of the CB on the second time-frequency resource is incorrectly decoded; see fig.3 & see page 3, which shows and discusses it will send NACK a NACK for full transmission when the UE that one of the CB was missing). 
Regarding claim 21, Mediatek’149 discloses sending a decoding status of a CB group on the second time-frequency resource to the second device and sending an acknowledgement to the second device for a CB group that is correctly decoded, or(due to or alternative language, only one of them is being considered) sending a negative acknowledgement to the second device for a CB group that is incorrectly decoded( see 2.2,  page 3, mask will need to be applied per groups of CBs, where when the UE detects that one of the CB was missing due poor channel condition as incorrectly decode, it will send a NACK, see 2.1, page 2, which discusses the UE will send a NACK for the resources/ group that were punctured…where gNode-B may also need signal to the UE that the CBs/group retransmitted due to puncturing, thus the UE will send a NACK for resources/CBs as group that incorrectly decode causes  gNode-B to re-transmit CBs as group).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Islam et al (US 20180070341), see at fig.5-7, eMBB puncture 306, see also para.0109, teaches may receive URLL indicator as the indicator containing 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474